908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul D. PHILLIPS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 89-2757.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided June 27, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Elizabeth V. Hallanan, District Judge.  (C/A No. 86-670-3).
Paul D. Phillips, appellant pro se.
Sheri L. Orlowitz, United States Department of Justice, Washington, D.C., for appellee.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and WILKINSON, Circuit Judges.
PER CURIAM:


1
Paul D. Phillips appeals from the district court's order dismissing his Federal Tort Claims Act suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Phillips v. United States, CA-86-670-3 (S.D.W.Va. June 9, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Phillips' Motion Protesting Political Conflicts, which appears to seek recusal of Judge Sprouse, is denied as moot since Judge Sprouse has not been assigned to this case